Citation Nr: 1737969	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2014.  A transcript of that hearing is of record.

An October 2014 Board decision denied entitlement to service connection for an acquired psychiatric disorder, and remanded the other matters on appeal.  The Veteran appealed the portion of the October 2014 Board decision denying service connection for an acquired psychiatric disability to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a memorandum decision vacating and remanding the portion of the October 2014 Board decision that denied service connection for an acquired psychiatric disability.  In August 2016, the Board remanded the Veteran's claim, in part, to ask whether the Veteran desired a new hearing.  In June 2017 written correspondence, the Veteran's representative stated that a new hearing was not desired.  Therefore, the Board may proceed with a decision.  

In August 2016, the Board also remanded the issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for tinnitus, to include as secondary to head trauma and residuals thereof.  Subsequently, a May 2017 rating decision, in pertinent part, granted service connection for multilevel degenerative disc/joint disease, cervical spine and granted service connection for tinnitus.  Accordingly, this action represents a total grant of the benefits sought with respect to these issues and the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The probative evidence is in equipoise as to whether an acquired psychiatric disability, diagnosed as major depressive disorder and anxiety disorder, had its onset in active service.  

2.  The probative evidence of record does not show that the Veteran has a currently diagnosed personality disorder.

3.  The most probative competent evidence of record reflects that the Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric disability, diagnosed as depressive disorder and anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a personality disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the VA examinations provided in December 2011 and May 2017, the Board recognizes the Veteran's representative's contentions regarding the adequacy of the VA medical examinations.  Specific to PTSD, in the July 2017 informal hearing presentation, the representative stated that the May 2017 examination was overly reliant on the "results of a symptom reporting inventory screening and not his actual mental health."  In addition, it was indicated that it was counterproductive for the examiner to elicit an opinion, but make no mention or reference to the Veteran's service-connected traumatic brain injury (TBI).  However, the Board finds that the VA PTSD examinations are adequate.  Specifically, the examiners reviewed the claims folder, completed medical testing, and determined that a diagnosis of PTSD could not be provided.  While the Board recognizes the representative's contention regarding the use of the MMPI-2-RF inventory, the VA examiners explained the reasoning as to why a diagnosis of PTSD could not be provided and the Board finds that the VA examinations and opinions are adequate.  Further, an opinion as to any relationship between PTSD and the service-connected TBI is not required as there is no competent diagnosis of PTSD of record.  Therefore, the Board may proceed with a decision.

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Initially, service medical treatment records show diagnoses of personality disorder.  A personality disorder is considered a "defect"- that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016).  However, 38 C.F.R. § 4.127 provides that additional disability resulting from a superimposed injury or disease upon a personality disorder may be service connected.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Current VA medical treatment records note a history of a manipulative personality.  Records also indicated "per chart" assessments of a manipulative personality.  Manipulative personality is listed as an active problem on the problem list of VA treatment records; however, the medical treatment records do not reflect a diagnosed personality disorder based on clinical testing or examination as to a current diagnosis of personality disorder.  Further, again, service connection would only be warranted for additional disability caused by a superimposed injury or disease during active service.  As discussed below, the Board has granted service connection for the Veteran's current psychiatric disability, diagnosed as major depressive disorder and anxiety disorder.  Service connection for personality disorder is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).   

With respect to a current psychiatric disability, following separation from active service, the VA medical treatment records show diagnoses of major depressive disorder and anxiety disorder.  The VA PTSD examinations provided in 2011 and 2017 do not reflect any psychiatric diagnosis.  However, the Board finds that the probative evidence is in equipoise as to whether the Veteran has current diagnoses of major depressive disorder and anxiety disorder.  While the VA PTSD examination reports and the June 2017 addendum opinion do not reflect any psychiatric diagnoses, given the assessments and diagnoses in the VA medical treatment records, the Board finds that the Veteran has a current psychiatric disability, diagnosed as major depressive disorder and anxiety disorder.  

Concerning an in-service injury or disease, the service medical treatment records show diagnoses of adjustment disorder, depression, anxiety, and dysthymia in 1999 shortly before the Veteran's separation from active service.  

A June 2002 VA social work note indicated that the Veteran appeared depressed and he feared telling others about his paranoia.  A July 2002 VA medical treatment record shows that the Veteran was seen for psychiatric pre-treatment.  He indicated that he felt somewhat paranoid and nervous around people.  There were no diagnoses provided at that time.  

VA medical treatment records dated in 2016 reflect diagnoses of major depressive disorder and anxiety disorder.  

Concerning etiology of the current psychiatric disability, the Board recognizes that the VA PTSD examinations completed in December 2011 and May 2017 do not reflect any diagnoses of a psychiatric disability and; therefore, do not include opinions as to etiology.  However, given the complaints of depression and anxiety during active service and the Veteran's reports of chronic symptoms, the Board finds that the probative evidence to be in equipoise as to whether his current major depressive disorder and anxiety disorder had their onset in active service.  The provisions of 38 C.F.R. § 3.303 (d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  As the evidence is in relative balance as to whether the Veteran's current psychiatric disability, diagnosed as major depressive disorder and anxiety disorder, had its onset in service, the benefit-of-the-doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).  Service connection for psychiatric disability, diagnosed as major depressive disorder and anxiety disorder, is granted.

However, concerning PTSD, the Board finds that service connection is not warranted.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The provisions of 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV. The changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. The Board notes that the Veteran's case was originally certified to the Board before the effective date of the final rule.  Thus, the Board will refer to the DSM-IV criteria herein.

VA and non-VA medical treatment records show complaints of depression, anxiety, and sleep problems.  VA and non-VA medical treatment records contain self reports of a diagnosis of PTSD by the Veteran.  Specifically, a June 2002 VA treatment record documented Veteran stated he was diagnosed with PTSD after an accident involving a tank; however, the same record ruled out PTSD, anxiety, and delusional disorder.  June 2011 VA treatment records document that the Veteran sought treatment for PTSD, as he stated was diagnosed with PTSD in service, and a provisional diagnosis of PTSD was indicated, specifically stating such was reported by the Veteran.  VA medical treatment records dated in 2016 also contain many notations indicating a reported history of a diagnosis of PTSD. However, such notations of a history of diagnosed PTSD by the Veteran are not competent evidence of a diagnosis of PTSD. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional.).  

Further, a VA treatment record indicated that the criteria for PTSD was fulfilled, but such was completed by a social worker and did not indicate any discussion of the Veteran's reported in-service stressor or the specific diagnostic criteria for PTSD.  In addition, review of the St. Cloud VAMC records indicates that PTSD was included on the problem list; however, there is no associated treatment record indicating an examination or a diagnosis of PTSD in accordance with the diagnostic criteria. 

The Veteran was provided with a VA PTSD examination in December 2011. Significantly, the examiner did not find that there was diagnosis of PTSD.  The examiner noted that a current diagnosis could not be determined without resorting to speculation.  While the December 2011 VA examiner concluded that speculation would be to necessary to make a current diagnosis, the examiner provided a rationale as to why a definitive opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The VA examiner explained that the Veteran endorsed a large number of symptoms not endorsed by psychiatric patients and that the individuals with similar profiles are most likely exaggerating or malingering mental health symptoms.  The VA examiner also stated the Veteran consistently failed to discriminate between PTSD and other psychiatric symptoms queried; he endorsed every symptom with a vague affirmative response but could not provide any concrete behavior examples of his experience of distress.  The VA examiner stated that when the Veteran was asked about the traumatic event he was able to articulate having been in a tank accident; however, when asked to relate other PTSD symptoms to the tank accident, he failed to do so, and instead, responded in a manner of intense anger at his command structure and the military injustice he feels he experienced while in the military.  Thus, the examiner emphasized that the Veteran likely did have some amount of ruminative thinking about the military, but not about the tank accident.  The December 2011 VA PTSD examiner concluded, in part, that given the gross exaggeration of symptoms resulting in invalid testing, an opinion could not be offered without resorting to speculation. 

In addition, the Veteran was provided a VA PTSD VA examination in May 2017.  The VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V criteria.  Concerning the test, MMPI-2-RF, it was noted that the Veteran's profile suggested that he responded in a highly unusual manner, endorsing many deviant items that even psychiatric inpatients do not endorse which suggested deliberate exaggeration and potential feigning of mental health symptoms.  His profile was invalid and could not be
interpreted further.  In addition, the examiner remarked that the Veteran engaged in symptom over-endorsement during the interview, endorsing nearly all psychiatric symptoms and all items on the "CAPS."  Finally, the examiner stated that the Veteran's self-report was also indicated to be non-credible during his 2011 VA examination.

Service connection for PTSD is not warranted in the Veteran's case, as the probative and competent evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV). See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of a current disability, there can be no valid claim for service connection).  

As a result, the Board finds that the evidence does not reflect a competent diagnosis of PTSD related to an in-service stressor and service connection cannot be granted for PTSD based on the absence of a competent diagnosis of PTSD. 38 C.F.R. § 3.304 (f).

The Board recognizes the Veteran's belief that he has PTSD. The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim of service connection for PTSD, there is a legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125.  38 C.F.R. § 3.304.  Accordingly, the diagnosis of PTSD is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD. His statements regarding a diagnosis of PTSD are not considered competent and are not probative as to whether he has a diagnosis of PTSD.  Moreover, the Board assigns greater probative value to the VA examiners' opinions because the examiners completed testing and determined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD. See Prejean, supra.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

In light of above, service connection for PTSD is denied.  38 C.F.R. § 3.304 (f); 4.125.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for psychiatric disability, diagnosed as depressive disorder and anxiety disorder, is granted. 

Entitlement to service connection for personality disorder is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


